DETAILED ACTION
The instant action is in response to application 24 February 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The double patenting rejection has been withdrawn.
The specification objections have been withdrawn.  
Applicant’s remarks on the merits have been considered but do not consider the references used in the instant action.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 12-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hureau (US 20210167688) in view of Kizu (US 5809222).
As to claim 1,  Hureau discloses a multiphase switching converter comprising: a plurality of switching circuits coupled in parallel between an input voltage (Fig. 11, Vin) and an output voltage (Fig,. 11 Vout); and a plurality of control circuits configured in a daisy chain (900, 901, 902), wherein each of the plurality of control circuits has a phase control input terminal (1120 input “carrier generator information”) and a phase control output terminal (1120 output “carrier generator information”), and each of the plurality of control circuits is respectively coupled to one of the plurality of switching circuits to provide a switching control signal (See Fig. 10 900-902 provde control signals to the buck converters they are attached to), wherein the phase control input terminal of each of the plurality of control circuits is coupled to a previous one of the plurality of control circuits in the daisy chain to receive a phase input signal (previous wake up), and the phase control output terminal of each of the plurality of control circuits is coupled to a latter one of the plurality of control circuits in the daisy chain to provide a phase output signal (next wake up); wherein one of the plurality of control circuits is configured as a master control circuit (abstract, “master”),
Hureau teaches a method for changing master and slaves types and mentions fault tolerance, but he does not explicitly disclose if a fault is detected by the master control circuit, then the master control circuit is configured to provide the phase output signal satisfying a master transfer type, and then the master control circuit changes to a slave control circuit or if the phase input signal of one of the rest of the plurality of control circuits meets the master transfer type, then the slave control circuit changes to the master control circuit.
Kizu teaches if a fault is detected by the master control circuit, then the master control circuit is configured to provide the phase output signal satisfying a master transfer type, and then the master control circuit changes to a slave control circuit (Col. 7, lines 8-11 “when a fault in the master is detected, a prescribed one of the slaves is changed into the master at that period where the fault in the master is detected, and carries out a procedure to send the control commands to be sent, notify the change of the master to the other central control devices, and changes setting so that the external requests will be received by this device.”) or if the phase input signal of one of the rest of the plurality of control circuits meets the master transfer type, then the slave control circuit changes to the master control circuit (See Fig. 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use master/slave substitution as disclosed in Kizu to increase reliability. 
As to claim 3, Hureau view of Kizu teaches wherein if the fault is detected by the slave control circuit, then the slave control circuit is configured to maintain one of the plurality of switching circuits off (abstract – disabled), and the phase output signal equals the phase input signal (1120 would not change for disabled regulators).
As to claim 5, Hureau view of Kizu teaches wherein each of the plurality of control circuits comprises: a state machine (Fig. 7), configured to control a corresponding one of the plurality of control circuits operating at a start state (716), a master control circuit operating state, a fault state for the master control circuit, a slave control circuit operating state, and a bypass state; wherein the start state comprises connecting the corresponding one of the plurality of control circuits to a power supply, when be configured as the master control circuit, the corresponding one of the plurality of control circuits transits to the master control circuit operating state, and when be configured as the slave control circuit, the corresponding one of the plurality of control circuits transits to the slave control circuit operating state; the master control circuit operating state comprises providing the phase output signal and the switching control signal based on a turn-on control signal and the phase input signal, and when the fault is detected, the corresponding one of the plurality of control circuits transits to the fault state for the master control circuit; the slave control circuit operating state comprises providing the phase output signal and the switching control signal based on the phase input signal, when the phase input signal meets the master transfer type, the corresponding one of the plurality of control circuits transits to the master control circuit operating state, and when the fault is detected, the corresponding one of the plurality of control circuits transits to the bypass state; the fault state for the master control circuit comprises providing the phase output signal satisfying the master transfer type, and then the corresponding one of the plurality of control circuits transits to the bypass state; and the bypass state comprises providing the phase output signal equaling the phase input signal, and turning off a corresponding one of the plurality of switching circuits via the switching control signal (Examiner note: This is taught by the combination.  Hureau’s Figs. 7 and 11 show how the individual controllers would be enabled and transfer from master to slave, and Kizu’s Col.  7, lines 8-11 teach how the fault tolerance and how the states change based on whether or not a fault is detected).
As to claim 12, this is regarded as similar to claim 1 and is rejected for similar reasons.
As to claim 13, this is regarded as similar to claim 4 and is rejected for similar reasons.
As to claim 14, Hureau view of Kizu teaches wherein if the fault is detected by the slave control circuit, then the slave control circuit is configured to maintain the corresponding one of the plurality of switching circuits off, and the phase output signal equals the phase input signal (1120, abstract/disabled).
As to claim 15, this is regarded as less specific claim of 5 and is rejected for similar reasons.
As to claim 16, Hureau in view of Kizu teaches wherein in the start state, when be configured as the master control circuit, the control circuit is configured to transit to the master control circuit operating state, and when be configured as the slave control circuit, the control circuit is configured to transit to the slave control circuit operating state (Kizu, Fig. 45).
As to claim 20, Hureau in view of Kizu teaches wherein the bypass state further comprises: providing the phase output signal equaling the phase input signal, and maintaining the corresponding one of the plurality of switching circuits off via the switching control signal (1120, 1140).
Claims 2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hureau (US 20210167688) in view of Kizu (US 580922) and Chin (US 5497465).
As to claim 3, Hureau n view of Kizu teaches transitioning states.  They do not teach wherein the master transfer type comprises at least one of: transiting to a low voltage level state from the high impedance state, and then transiting to a high voltage level state; and transiting to the high voltage level state from the high impedance state, and then transiting to the low voltage level state.
Chin teaches wherein the master transfer type comprises at least one of: transiting to a low voltage level state from the high impedance state, and then transiting to a high voltage level state; and transiting to the high voltage level state from the high impedance state, and then transiting to the low voltage level state (Claim 9  ” to make master-slave relations among said processors by turning on said bypass switches in the intermediate processors, located between said master processor and said slave processor, and to transfer signals to operate the tri-state switches of said inter-processor data transfer buses from said master processors to said slave processors and to said intermediate processors, wherein control signals making said master-slave relations among said processors.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use tristate buffers as disclosed in Chin to isolate input and output signals.  
As to claim 4, Hureau in view of Kizu and Chin teaches wherein each of the plurality of control circuits comprises: a logic circuit (920), configured to receive the phase input signal (1120), a turn-on control signal (Vin) and a fault signal (Kizu, Col. 9), when a corresponding one of the plurality of control circuits is configured as the master control circuit, the logic circuit is configured to provide the switching control signal (122), a state control signal (Vin turns on/off) and a phase control signal  (NWU, GWU) based on the turn-on control signal, the phase input signal and the fault signal, when the corresponding one of the control circuits is configured as the slave control signal, the logic circuit is configured to provide the switching control signal (122), the state control signal  (Vin corresponds to on/off) and the phase control signal based on the phase input signal and the fault signal; and a driver (905), configured to receive the phase control signal and the state control signal, and configured to provide the phase output signal based on the phase control signal and the state control signal, when the state signal is at a first status, the driver circuit is configured to provide the phase output signal 
They do not explicitly mention a high impedance state.
Chin teaches a high impedance state (Claim 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use tristate buffers as disclosed in Chin to isolate input and output signals.  
As to claim 6, Hureau discloses a multiphase switching converter comprising: a plurality of switching circuits coupled in parallel between an input voltage (Fig. 11, Vin) and an output voltage (Fig,. 11 Vout); and a plurality of control circuits configured in a daisy chain (900, 901, 902), wherein each of the plurality of control circuits has a phase control input terminal (1120 input “carrier generator information”) and a phase control output terminal (1120 output “carrier generator information”), and each of the plurality of control circuits is respectively coupled to one of the plurality of switching circuits to provide a switching control signal (See Fig. 10 900-902 provde control signals to the buck converters they are attached to), wherein the phase control input terminal of each of the plurality of control circuits is coupled to a previous one of the plurality of control circuits in the daisy chain to receive a phase input signal (previous wake up), and the phase control output terminal of each of the plurality of control circuits is coupled to a latter one of the plurality of control circuits in the daisy chain to provide a phase output signal (next wake up); wherein one of the plurality of control circuits is configured as a master control circuit (abstract, “master”),
Hureau teaches a method for changing master and slaves types and mentions fault tolerance, but he does not explicitly disclose if a fault is detected by the master control circuit, then the master control circuit is configured to provide the phase output signal satisfying a master transfer type, and then the master control circuit changes to a slave control circuit or if the phase input signal of one of the rest of the plurality of control circuits meets the master transfer type, then the slave control circuit changes to the master control circuit.
Kizu teaches if a fault is detected by the master control circuit, then the master control circuit is configured to provide the phase output signal satisfying a master transfer type, and then the master control circuit changes to a slave control circuit (Col. 7, lines 8-11 “when a fault in the master is detected, a prescribed one of the slaves is changed into the master at that period where the fault in the master is detected, and carries out a procedure to send the control commands to be sent, notify the change of the master to the other central control devices, and changes setting so that the external requests will be received by this device.”) or if the phase input signal of one of the rest of the plurality of control circuits meets the master transfer type, then the slave control circuit changes to the master control circuit (See Fig. 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use master/slave substitution as disclosed in Kizu to increase reliability. 
Kizu teaches changing the master control circuit to the slave control circuit, and if the one of the plurality of control circuits is configured as the slave control circuit, changing the slave control circuit to the master control circuit when the phase input signal meets the master transfer type (See Col. 7, lines 8-11, Fig. 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use master/slave substitution as disclosed in Kizu to increase reliability. 
Chin teaches a high impedance state.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use tristate buffers as disclosed in Chin to isolate input and output signals.  
As to claim 7, it is regarded as similar to claim 3 above is rejected for similar reasons).
As to claim 9, Hillesheim in view of Kizu and Chin teaches comprising: if the one of the plurality of control circuits is configured as the slave control circuit, and when the phase input signal is at the high impedance state, the slave control circuit is configured to providing the phase output signal at the high impedance state, and provide the switching control signal based on the phase input signal (a high impedance suggests the master input, which is taught by the combination).
As to claim 10, Hillesheim in view of Kizu and Chin teaches further comprising: controlling one of the plurality of control circuits operating in a start state, a master control circuit operating state, a fault state for the master control circuit, a slave control circuit operating state, and a bypass state (this is regarded as a les specific version of claim 5 above, and is rejected for similar reasons).
As to claim 11, this is regarded as similar to claim 5 above, and is rejected for similar reasons).
Allowable Subject Matter
Claims 8, 17, 18 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is placed in the record.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 8, the prior art fails to disclose: “wherein: if the one of the plurality of control circuits is configured as the master control circuit, and when the phase output signal is at the high impedance state and a time period after the corresponding one of the plurality of switching circuits turned on by the switching control signal achieves a preset blanking time period, then the master control circuit is configured to provide the phase output signal equaling a turn-on control signal; and if the one of the plurality of control circuits is configured as the slave control circuit, and when the phase output signal is at the high impedance state and the time period after a corresponding one of the plurality of switching circuits turned on by the switching control signal achieves the preset blanking time period, then the slave control circuit is configured to provide the phase output signal equaling the phase input signal.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 17, the prior art fails to disclose: “wherein the master control circuit operating state further comprises: a first initialization state, configured to initialize the master control circuit to provide the phase output signal at the high impedance state, and provide the switching control signal based on a turn-on control signal; and a first phase transfer state, configured to provide the phase output signal equaling the turn-on control signal, when the phase input signal exits the high impedance state, the control circuit transits to the first initialization state; wherein when the fault is detected, the control circuit transits to the fault state for the master control circuit.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 18, the prior art fails to disclose “wherein the slave control circuit operating state further comprises: a second initialization state, configured to initialize the slave control circuit to provide the phase output signal at the high impedance state, and providing the switching control signal based on the phase input signal; and a second phase transfer state, configured to provide the phase output signal equaling the phase input signal, when the phase input signal is at the high impedance state, the control circuit transits to the second initialization state; wherein when the fault is detected, the control circuit transits to the bypass state.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 2 June 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839